Citation Nr: 1500953	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  04-36 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for foot fungus.

2. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO granted service connection and a 30 percent rating for PTSD, and denied entitlement to service connection for hepatitis C and foot fungus.

The Veteran testified at a travel board hearing in August 2012 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Board remanded the Veteran's claim to the RO in October 2012.  In February 2013 the RO granted service connection for hepatitis C and increased the initial rating for PTSD to 50 percent.  Although the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remains on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  The Board remanded the claim a second time in May 2013 to obtain medical treatment records from a VA facility, the Veteran's VA Vocational Rehabilitation and Counseling folder, and, if necessary, supplemental medical opinions.  The Veteran's claims were remanded by the Board for a third time in April 2014, in order to comply with the remand directives of the May 2013 remand; namely, to attempt to obtain the Veteran's VA Vocational Rehabilitation and Counseling folder and to obtain a supplemental medical opinion regarding the etiology of the Veteran's foot fungus.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1. The Veteran's foot fungus is not related to service.

2. The Veteran's PTSD produced no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The criteria for service connection for foot fungus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in November 2012 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.  

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claims.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his PTSD and foot fungus in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in August 2012.  The hearing focused on the elements necessary to substantiate service connection and increased rating claims, and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show service connection for foot fungus and increased severity of his symptoms of PTSD. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

This case was remanded in May 2013 so that the RO could obtain records from VA facilities, the Veteran's VA Rehabilitation and Counseling folder, and, if necessary, provide supplemental opinions.  Though the remand directive specified that the RO must obtain records from VA facilities in Los Angeles and Redondo Beach, California, as well as from the Gardena Vet Center, going back to 2003, in a November 2013 letter, the Veteran indicated that "the V.A. on Wilshire Blvd. has all documentation and files."  This corresponds with the West Los Angeles Medical Center, and records were obtained from that location that go back to 2003, the time period in question.  The Board considers this substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This case was remanded a second time in April 2014 in order to obtain the Veteran's VA Vocational Rehabilitation and Counseling folder, and to mandate a new examination for the Veteran's claim of foot fungus.  The new examination took place in May 2014, and was adequate, as stated above.  The Veteran received an SSOC in September 2014 indicating that the RO had received the Veteran's Vocational Rehabilitation records in May of that year, and the RO had considered them in their most recent SSOC.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Service Connection for Foot Fungus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

As indicated by the April 2014 Board decision, the Veteran has provided credible statements indicating that he had "jungle rot" or immersion foot during combat service in Vietnam, for which he was evacuated by helicopter and treated for approximately three days.  He also submitted a letter that he apparently wrote to his mother in November 1970, in which he states that he had a four-day profile for "trench-foot."  The Veteran is competent to report observable symptoms, such as a skin condition on the foot.  See Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board presumes the Veteran's combat injury, in this case, immersion foot or "jungle rot."

The Board also concedes that the Veteran has a current disability.  At a December 2012 VA examination, the examiner noted that the Veteran currently showed evidence of a foot fungal infection.

The evidence in the Veteran's file, however, does not reflect a nexus between the in-service injury and the current disability.  In a May 2014 supplementary opinion, the examiner noted that the Veteran's service treatment records only show one instance of foot fungus, which was treated.  There is no indication from the record that there was a follow-up examination or recurrence during service.  It was acknowledged that the Veteran's service treatment records indicate that the Veteran had ringworm on his legs, but ringworm (tinea corporis) is a different infection altogether from the condition that the Veteran is claiming service connection for (Athlete's foot).  Ringworm does not occur on the feet.  The examiner noted that he believed the ringworm to be "a red herring," with no bearing on the Veteran's current condition.  He also noted that there were no treatment notes following service that indicated an ongoing condition; in fact, in treatment records from 2003, the Veteran's doctor noted that his skin showed "no rashes or dehydration," though that examination was focused on the whole person, and not specifically on the Veteran's feet.  The May 2014 examiner stated that Athlete's foot is "fairly ubiquitous," and appears in places like showers.  He noted that while it was possible to have a chronic infection, more often than not that represents incomplete treatment or a re-infection from the original sources.

At his August 2012 hearing, the Veteran stated that he had ongoing problems with fungal infections on his feet during service, and that it continues today.  He testified that on release from service, he had foot fungus, and that he was treated for it by a Dr. B. in Los Angeles, but that the doctor was likely no longer practicing.  He stated that he treats his fungus with over the counter medications.

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Though the Veteran is competent to report observable symptoms, in this case the Veteran does not have the necessary medical expertise required to provide the etiology of any current fungal infection of the feet. The Board gives the examiner's opinion more weight than the Veteran's lay statements regarding the continuity or etiology of his fungal infections given his medical expertise and his thorough review of the relevant evidence of record to include the service and post-service medical records.  The VA examiner explained his rationale in discounting a relationship between the fungal infection of the foot and service. It was pointed out that there were periods of time during which the Veteran's skin was described as normal. Thus, a break in chronicity was established.   Given the thorough rationale, the Board finds that  it is less likely than not that the Veteran's foot fungus is caused by service, and therefore, service connection is denied.

III. Increased Rating for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's PTSD is currently assigned a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2014).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2014).  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF score was 55.  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).   Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

At his August 2012 hearing, the Veteran testified that he had trouble sleeping, had nightmares, and was bothered by loud noises.  He also stated that he had anger management issues with his wife and children and he had trouble dealing with pressure at work, but that he had not missed work due to his PTSD.  He stated that he didn't have many friends, and his PTSD affected his relationship with his wife and children because he got angry quickly.  He also noted that he had never been treated for PTSD.

In a January 2013 VA examination, the examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  The examiner also indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran exhibited anger issues that impaired his relationship with his wife and children.  He also did not have many friends, did not enjoy the company of others, and did not like crowds.  At the time of the examination, the Veteran was employed by a telecommunications company, but noted that he experienced anger and frustration at work, and avoided contact with people as much as possible; he also noted that he often felt stressed and had problems at work.  The examiner stated that the Veteran spoke regularly with the VFW chaplain, who was trying to get him to attend group therapy, but otherwise the Veteran had no treatment, and did not like to talk about his condition because it was depressing, though he had recently agreed that he would benefit from treatment.  He used to be a heavy drinker.  The Veteran also constantly felt guilty because his friend was wounded in combat, and because two other friends were killed doing the same job that he had been doing the week before.  The examiner noted that the Veteran had a restricted range of affect, and could verbalize love for his wife and kids but had difficulty showing it.  He also frequently got angry and had unprovoked irritability.

In a June 2013 supplemental opinion, the examiner noted that the Veteran's current symptoms included recurrent nightmares and distressing recollections and images of his traumas, flashbacks, intense psychological and physiological reactions to reminder to the traumas, efforts to avoid thoughts and feelings reminiscent of the traumas, efforts to avoid activities that might stir up thoughts of the traumas, feeling detached from most people and activities that he used to enjoy, irritable outbursts, hypervigilance and exaggerated startle response.  The examiner noted that these symptoms were getting worse.

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD was characterized by the following signs or symptoms: nightmares, prone to sudden anger, exaggerated startle response, flashbacks and intense psychological and physiological reactions to reminders of the traumas, detachment from others and formerly enjoyable activities, irritable outbursts, constant guilt, and avoidance of contact with others.

The Board finds that these symptoms are more closely approximated by the 50 percent criteria than the 70 or 100 percent criteria.  Specifically, the General Rating Formula lists, among others, flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships as examples of symptoms contemplated for a 50 percent rating.  It lists near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships as examples of symptoms contemplated for a 70 percent rating.  38 C.F.R. § 4.130 (2014).  For a 70 percent rating to be assigned, occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, or duration."  Vazquez-Claudio, 713 F.3d at 117.

The Veteran's disability picture does not more closely approximate the symptoms contemplated by the 70 percent criteria.  The Veteran's disability picture does show a flattened affect, as noted by one of his examiners.  His difficulty interacting with his wife and children, mostly because of his ability to be quick to anger, also shows a deficiency in family relationships.  However, the Veteran and his examiners do not indicate significant deficiencies with work, aside from anger, frustration, and the desire to avoid people, and the Veteran did not contend that his PTSD caused him to miss any work or caused any problems with his work environment.  The record also shows no instances of the Veteran showing deficiencies in thinking or mood.  Therefore, the Veteran does not show deficiencies in most areas.  

The Veteran's disability picture reflects a difficulty in establishing and maintaining effective relationships, based on the Veteran's statements that he avoids people and does not have many friends, and also the examiner's statements that the Veteran can verbalize love for his family but has difficulty showing it.  However, there is no evidence in the record that the Veteran suffers from suicidal ideations, obsessional rituals, illogical speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of his personal appearance, or any similarly severe symptoms.  The Veteran's symptoms during this time period also do not approximate symptoms of a similar severity, frequency or duration; most of the symptoms contemplated by the 70 percent rating criteria involve impairment in communication or normal functioning, which are not present in the Veteran's case.

In this case, the Veteran's symptoms more accurately reflect the rating criteria of 50 percent.  The evidence in the record shows that he has a flattened affect, and that he has nightmares, flashbacks, and an exaggerated startle response.  The record also reflects that he has significant difficulties in maintaining and establishing effective work and social relationships, especially with his family.  The Veteran also describes having few friends and preferring to avoid people.

The Veteran also had a GAF score of 55 assigned during that time period, indicating moderate symptoms, or moderate difficulty in social or occupational functioning.  

The Board finds that the Veteran's psychiatric symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, such is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").




IV. Extraschedular Analysis

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in Diagnostic Code 9411.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's disability has caused unemployability.  The Veteran did send a letter in February 2014 indicated he had been terminated from his previous position in July 2013, but he offered no indication that the termination had anything to do with his PTSD; in fact, he indicated that he was actively looking for another position.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

ORDER

Service connection for foot fungus is denied.

A disability evaluation in excess of 50 percent for PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


